DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick Muffo on 12/08/2020.
The application has been amended as follows: 

Regarding claim 10, the phrase “a solidification energy beam” in line 11 has been replaced with –the solidification energy beam--.

Regarding claim 10, the phrase “the time” in line 17 has been replaced with –a time--. 

Regarding claim 10, the phrase “the first time” in line 18 has been replaced with –a first time--.

 Regarding claim 11, the phrase “the heat energy” in line 1 has been replaced with –the additional heat energy--. 

Regarding claim 12, the phrase “the heat energy” in line 2 has been replaced with –the additional heat energy--. 



Regarding claim 19, the phrase “by heat energy” in line 11 has been replaced with –by the additional heat energy--. 

Regarding claim 19, the phrase “the time” in line 22 has been replaced with –a time--. 

Regarding claim 19, the phrase “the first time” in line 22 has been replaced with –a first time--.

Regarding claim 20, the phrase “the time” in line 21 has been replaced with –a time--. 

Regarding claim 20, the phrase “before build of a next layer” in line 25 has been replaced with –before building a next layer--. 

Allowable Subject Matter
Claims 10-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 10, no prior art of record is considered to teach or suggest the combination of limitations of claim 10. In particular, the limitations “pre-heating the building material by means of a heating device that supplies heat energy for pre-heating of the building material layer to a working temperature which is below a temperature at which the material is to be solidified by a solidification energy beam; solidifying the layer by a solidification energy beam directed to pass over all positions of the layer corresponding to the cross-section of the object so that the building material is solidified by an additional heat energy introduced by the solidification energy beam, wherein, while the solidification energy beam is moving over the positions of the layer in a single pass, the additional heat energy introduced per unit area by the solidification energy beam is continuously reduced with time during a predetermined period, a start of the predetermined period coinciding with the time at which  the solidification energy beam for the first time impinges on the layer, wherein during the predetermined period the heating device continues to supply the heat energy to the build surface”.
Claims 11-18 are allowable by dependence on claim 10. 
Regarding claim 19, no prior art of record is considered to teach or suggest the combination of limitations of claim 19. In particular, the limitations “pre-heating the building material up to a working temperature below a temperature at which the material is to be finally solidified, the pre-heating being by means of a heating device that is able to supply heat energy to an area of the building material layer; solidifying the layer by heat energy wherein a solidification energy beam is directed to pass over all positions of the layer corresponding to the cross-section of the object so that the 4 59234321v.1building material is solidified by the additional heat energy introduced by the solidification energy beam, wherein the solidification step begins before the building material reaches the working temperature, wherein the additional heat energy introduced per unit area at a start of an impingement of the solidification energy beam on the building material is sufficient to raise a temperature of the building material above the working temperature up to a point where the building material begins to melt or fuse and wherein, while the solidification energy beam is moving over all positions of the layer corresponding to the cross-section in a single pass, the additional heat energy introduced per unit area by the solidification energy beam is continuously reduced with time during a predetermined period, a start of the predetermined period coinciding with the time at which the solidification energy beam for the first time impinges on the layer during which predetermined period the heating device continues to supply heat energy to the build surface”.
providing a pre-heating device that supplies a first heat energy to an area of the building material layer; pre-heating the building material using the first heat energy up to a working temperature which is below a temperature at which the material is to be melted and then solidified; melting and then solidifying the layer by application of a directed second additional heat 5 59234321v.1energy which is directed to positions of the layer corresponding to a respective cross-section of the object so that the building material is melted by the additional heat energy, melting being initiated before the building material reaches the working temperature, with the additional heat energy introduced per unit area at a start of an impingement of an additional heat energy beam on the building material to raise a temperature of the building material subject to the combination of first and additional heat energy to a point where the building material begins to melt or fuse, and wherein, while the additional heat energy beam is moving over positions of the layer corresponding to the cross-section in a single pass, the additional heat energy introduced per unit area by the additional heat energy beam is continuously reduced with time during a predetermined period, a start of the predetermined period coinciding with the time at which the additional heat energy beam starts impingement; continuing the first heat energy to supply heat energy to the build surface during the predetermined period”.
Claims 21-23 are allowable by dependence on claim 20. 
The closest prior art is considered to be Thoma (US 2012/0107496) (of record), Philippi et al. (US 2007/0196561) (of record), and Grigoropoulos et al. (US 2003/0003636) (of record).
The prior art of record is considered to teach the claimed limitations as discussed in the prior office action of record. However, the cited references do not teach or suggest “while the solidification energy beam is moving over the positions of the layer in a single pass, the additional heat energy introduced per unit area by the solidification energy beam is continuously reduced with time during a predetermined period, a start of the predetermined period coinciding with the time at which  the solidification energy beam for the first time impinges on the layer, wherein during the predetermined period the heating device continues to supply the heat energy to the build surface”.
As argued by Applicant on page 9 of the Remarks, the disclosures of Thoma and Philippi are very general and do not disclose the claimed limitations. Thus, the examiner had relied upon Grigoropoulos in the prior office action of record to teach the aforementioned claim limitation. Moreover, the examiner finds Applicant’s argument persuasive as to Grigoropoulos on pages 9-10 of the Remarks, wherein Applicant argues that Grigoropoulos is outside of the field of additive manufacturing and instead relates to semiconductor technology, and wherein Applicant argues that Grigoropoulos teaches it is important to not affect the bulk substrate below the silicon layer by the heat introduced by the laser and this consideration is irrelevant and counterproductive in additive manufacturing where the intent is to connect the top-most layer to the layer underneath. No other prior art of record is considered to teach or suggest the aforementioned claim limitation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEDEF PAQUETTE/
Examiner, Art Unit 1749
	
/ROBERT C DYE/Primary Examiner, Art Unit 1749